ITEMID: 001-59526
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 2001
DOCNAME: CASE OF DAVINELLI v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 7. The applicant was born in 1946 and is currently residing in Campobasso. From 1974 to 1995 the applicant was employed as town clerk.
8. On 23 June 1983 the Campobasso Public Prosecutor’s Office informed the applicant that criminal proceedings had been instituted against him on charges of attempt to violate political rights of citizens and abuse of public authority.
9. On 25 June 1983 the applicant asked that a formal investigation be opened. On 28 June 1983 the Public Prosecutor rejected this claim. The applicant appealed against this decision. On 9 August 1983 the investigating judge decided that a formal investigation had to be opened.
10. No activity was registered until 14 June 1988, when the applicant appeared on his own initiative before the investigating judge. On 21 June 1988 a co-accused was examined and in March 1989 the investigating judge questioned ten witnesses during three hearings.
11. On 4 April 1989 the Public Prosecutor requested the investigating judge to charge the applicant with abuse of public authority. On 2 May 1989 the investigating judge questioned the applicant and his co-accused. On 18 May 1989 the Public Prosecutor requested the investigating judge to commit the applicant for trial.
12. In a decision of 16 June 1989, the investigating judge committed the applicant for trial before the Campobasso District Court. A hearing scheduled for 29 September 1992 did not take place and the case was adjourned until 15 December 1993.
13. On 13 January 1996 the President of the District Court summoned the applicant to appear on 27 March 1996.
14. In a judgment of the same day, filed with the registry on 9 April 1996, the District Court relinquished jurisdiction in favour of the Campobasso Assize Court.
15. On 28 March 1996 the applicant and his co-accused appealed on points of law against this judgment. By a decision of 9 October 1996, the Court of Cassation declared the applicant’s claim inadmissible.
16. On 8 January 1997 the president of the Assize Court scheduled the date of the hearing for 10 February 1997.
17. In a judgment of the same day, filed with the registry on 17 February 1997, the Assize Court acquitted the applicant. This decision became final on 23 July 1997.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
